EXECUTION VERSION


Exhibit 10.57


INCREMENTAL TERM LOAN AMENDMENT dated as of December 14, 2015 (this
“Amendment”), among COMPASS MINERALS INTERNATIONAL, INC. (the “US Borrower”),
COMPASS MINERALS CANADA CORP. (f/k/a SIFTO CANADA CORP.) (the “Canadian
Borrower”), COMPASS MINERALS UK LIMITED (f/k/a SALT UNION LIMITED) (the “UK
Borrower” and, together with the US Borrower and the Canadian Borrower, the
“Borrowers”), each other undersigned Credit Party, the INCREMENTAL LENDERS (as
defined below) and JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) under the Credit Agreement referred to
below, to the CREDIT AGREEMENT dated as of November 28, 2001, as Amended and
Restated as of May 18, 2012 (as in effect immediately prior to the effectiveness
of this Amendment, the “Credit Agreement”), among the Borrowers, the Lenders
party thereto, the Administrative Agent and the other agents, arrangers and
bookrunners party thereto.
A. Pursuant to the Credit Agreement, the Lenders have extended credit to the
Borrowers and have agreed to extend credit to the Borrowers, in each case
pursuant to the terms and subject to the conditions set forth therein.
B. Pursuant to Section 2.23 of the Credit Agreement, the US Borrower has
requested that the Persons set forth on Schedule I hereto (together with their
permitted successors and assigns, the “Incremental Lenders”) provide Incremental
Term Loans to the US Borrower under the Credit Agreement in an aggregate
principal amount equal to $100,000,000, the proceeds of which will be used to
pay a portion of the consideration for the acquisition of up to 47.5% of the
outstanding Equity Interests of Produquímica Indústria e Comércio S.A. (the
“Acquisition”), to pay fees and expenses related to the foregoing or otherwise
for working capital and general corporate purposes.
C. The Incremental Lenders are willing to provide such Incremental Term Loans to
the US Borrower on the Incremental Effective Date (as defined below) pursuant to
the terms and subject to the conditions set forth herein.
D. With respect to such Incremental Term Loans, J.P. Morgan Securities LLC will
act as sole lead arranger and sole bookrunner.
E. Substantially contemporaneously with this Amendment, the Borrowers and the
Required Lenders have entered into a Second Amendment and Consent dated December
11, 2015 (the “Second Amendment and Consent”).


Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

    


1

--------------------------------------------------------------------------------




SECTION 1. Terms Generally. (a) The rules of construction set forth in Section
1.03 of the Credit Agreement shall apply mutatis mutandis to this Amendment.
Capitalized terms used but not otherwise defined herein (including in the
preliminary statements hereto) have the meanings assigned to them in the Credit
Agreement.
(b) As used in this Amendment, the following terms have the meanings specified
below:


“Relevant Transaction Parties” shall mean, collectively each Borrower and each
other US Credit Party.
“Tranche E Term Commitment” shall mean, with respect to each Incremental Lender,
the commitment of such Incremental Lender to make a Tranche E Term Loan
hereunder on the Incremental Effective Date, expressed as an amount representing
the maximum principal amount of the Tranche E Term Loans to be made by such
Incremental Lender hereunder, as set forth on Schedule 1 hereto. The aggregate
principal amount of the Tranche E Term Commitments of all Incremental Lenders as
of the date of this Amendment is $100,000,000.
“Tranche E Term Loans” shall mean the loans made pursuant to Section 2 of this
Amendment.
SECTION 2.    Commitment. Pursuant to the terms and subject to the conditions
set forth herein, each Incremental Lender agrees, severally and not jointly, to
make a Tranche E Term Loan to the US Borrower on the Incremental Effective Date
in a principal amount not to exceed such Incremental Lender’s Tranche E Term
Commitment. Unless previously terminated, the Tranche E Term Commitments shall
automatically terminate at 5:00 p.m., New York City time, on the Incremental
Effective Date. Amounts prepaid or repaid in respect of Tranche E Term Loans may
not be reborrowed.
SECTION 3.    Amendments to the Credit Agreement. Effective as of the
Incremental Effective Date, the Credit Agreement is hereby amended as follows:
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“Tranche E Incremental Amendment” shall mean the Incremental Term Loan Amendment
dated as of December 14, 2015, among the Borrowers, the other Credit Parties
party thereto, the Additional Lenders party thereto and the Administrative
Agent.
“Tranche E Term Loan Maturity Date” shall mean, with respect to the Tranche E
Term Loans, May 18, 2017, or, if such date is not a Business Day, the next
succeeding Business Day.
“Tranche E Term Loans” shall mean the loans made pursuant to the Tranche E
Incremental Amendment.

2

--------------------------------------------------------------------------------




(b)    The definition of the term “Applicable Rate” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following text immediately
after the last sentence in the second paragraph of such definition:
“The Applicable Rate in respect of Tranche E Term Loans maintained as (i) Base
Rate Loans shall be 0.75% and (ii) Eurodollar Loans shall be 1.75%.”
(c)    The definition of the term “Maturity Date” in Section 1.01 of the Credit
Agreement is hereby amended by adding the text “the Tranche E Term Loan Maturity
Date,” immediately after the text “the Tranche D Term Loan Maturity Date,” in
such definition.
(d)    The definition of the term “Term Loan” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the following text as the last sentence
thereof:
“Unless the context clearly indicates otherwise, the term “Term Loan” shall
include any Incremental Term Loan (including, for the avoidance of doubt, any
Tranche E Term Loan).”
(e)    Section 2.11(c) of the Credit Agreement is hereby amended by adding the
text “Tranche E Term Loans,” immediately after the text “Tranche D Term Loans,”.
(f)    Section 2.12 of the Credit Agreement is hereby amended by deleting the
text of paragraph (b) of such Section in its entirety and inserting the
following text in lieu thereof:
“(b) In addition to any other mandatory repayments pursuant to this
Section 2.12, on each date set forth below, the US Borrower shall be required to
repay (i) that principal amount of Tranche D Term Loans, to the extent then
outstanding, as is set forth opposite each such date under the heading “Tranche
D Term Loan Amount” and (ii) that principal amount of Tranche E Term Loans, to
the extent then outstanding, as is set forth opposite each such date under the
heading “Tranche E Term Loan Amount” (each repayment set out in this paragraph
(b), as the same may be reduced as provided in Sections 2.11(d) and 2.12(f), a
“Scheduled Repayment”):

3

--------------------------------------------------------------------------------




Scheduled Repayment Date
Tranche D Term Loan Amount
Tranche E Term Loan Amount
June 30, 2012
$967,500.00
--
September 30, 2012
$967,500.00
--
December 31, 2012
$967,500.00
--
March 31, 2013
$967,500.00
--
June 30, 2013
$967,500.00
--
September 30, 2013
$967,500.00
--
December 31, 2013
$967,500.00
--
March 31, 2014
$967,500.00
--
June 30, 2014
$967,500.00
--
September 30, 2014
$967,500.00
--
December 31, 2014
$967,500.00
--
March 31, 2015
$967,500.00
--
June 30, 2015
$967,500.00
--
September 30, 2015
$967,500.00
--
December 31, 2015
$967,500.00
--
March 31, 2016
$967,500.00
$250,000.00
June 30, 2016
$967,500.00
$250,000.00
September 30, 2016
$967,500.00
$250,000.00
December 31, 2016
$967,500.00
$250,000.00
March 31, 2017
$967,500.00
$250,000.00
Tranche D Term Loan and Tranche E Term Loan Maturity Date
$367,650,000.00
$98,750,000.00”





SECTION 4.    Representations and Warranties. To induce the other parties hereto
to enter into this Amendment, each Borrower represents and warrants to the
Administrative Agent and to each of the Lenders (including the Incremental
Lenders) that:
(a)    This Amendment has been duly authorized, executed and delivered by each
Borrower and each other Credit Party and constitutes a legal, valid and binding
obligation of such Person enforceable in accordance with its terms, except to
the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws generally
affecting creditors’ rights and by equitable principles (regardless of whether
enforcement is sought in equity or at law);
(b)    The representations and warranties set forth in the Credit Agreement and
each other Credit Document are true and correct in all material respects on and
as of the Incremental Effective Date with the same effect as though such
representations and warranties had been made on and as of such date (it being
understood and agreed that any representation or warranty that by its terms is
made as of a specified date shall be true and correct in all material respects
only as of such specified date); and

4

--------------------------------------------------------------------------------




(c)    On the Incremental Effective Date and immediately after giving effect to
this Amendment and the incurrence of the Tranche E Term Loans, there shall exist
no Default or Event of Default.
SECTION 5.    Conditions to Effectiveness. This Amendment and the obligations of
the Incremental Lenders to make the Tranche E Term Loans hereunder shall become
effective on the first date (the “Incremental Effective Date”) on which each of
the following conditions precedent is satisfied (or, to the extent permitted by
the Credit Agreement, waived by each of the Incremental Lenders):
(a)    The Administrative Agent shall have received from each party hereto,
either (A) a counterpart of this Amendment signed on behalf of such party or (B)
written evidence satisfactory to the Administrative Agent (which may include
telecopy or electronic (including Adobe pdf copy) transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment.
(b)    The Administrative Agent shall have received from the US Borrower, at or
prior to the time required by Section 2.03 of the Credit Agreement, a Borrowing
Request with respect to the Borrowing of the Tranche E Term Loans that complies
with the requirements of Section 2.03 of the Credit Agreement.
(c)    The Administrative Agent shall have received an opinion (addressed to the
Administrative Agent and the Incremental Lenders and dated as of the Incremental
Effective Date), in form and substance reasonably satisfactory to the
Administrative Agent, from Latham & Watkins LLP, special counsel to the US
Borrower and each other US Credit Party.
(d)    (i) The Administrative Agent shall have received from each Relevant
Transaction Party a certificate, dated the Incremental Effective Date, signed by
an Authorized Officer of such Credit Party (or, in the case of any Foreign
Credit Party, an authorized signatory thereof as permitted under applicable law
and the relevant charter documents of such Foreign Credit Party), and attested
to by the secretary or any assistant secretary of such Relevant Transaction
Party (or, in the case of any Foreign Credit Party, another authorized signatory
thereof as permitted under applicable law and the relevant charter documents of
such Foreign Credit Party), in substantially the form of Exhibit C of the Credit
Agreement with the appropriate insertions, together with copies of the
certificate or articles of incorporation, certificate of formation, operating
agreements and by-laws (or equivalent organizational documents) of such Relevant
Transaction Party and the resolutions of such Relevant Transaction Party
referred to in such certificate and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent and (ii) all
Company and legal proceedings and all instruments and agreements in connection
with the transactions contemplated by this Amendment shall be reasonably
satisfactory in form and substance to the Administrative Agent, and the
Administrative Agent shall have received all information and copies of all
certificates, documents and papers, including good standing certificates,
bring-down certificates and any other records of Company proceedings and
governmental approvals, if any, that the Administrative Agent reasonably may
have requested in connection therewith, such

5

--------------------------------------------------------------------------------




documents and papers, where appropriate, to be certified by proper Company or
governmental authorities.
(e)    The Administrative Agent shall have received all documentation and other
information required by bank regulatory authorities under the applicable “know
your customer” and anti-money laundering rules and regulations, including,
without limitation, the USA PATRIOT Act and requested at least five Business
Days prior to the Incremental Effective Date by the Administrative Agent or any
Incremental Lender.
(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Incremental Effective Date, including all
Upfront Fees (as defined below in Section 7) and, to the extent invoiced one
Business Day prior to the Incremental Effective Date, reimbursement or payment
of all reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by the Borrowers
hereunder or under any other Loan Document.
(g)    On the Incremental Effective Date, (i) after giving effect to the
incurrence of the Tranche E Term Loans and the application of the proceeds
therefrom, as of the last day of the most recently ended four fiscal quarters of
the US Borrower, the Total Leverage Ratio on a Pro Forma Basis (as provided in
Section 2.23(a) of the Credit Agreement) shall not exceed 4.50 to 1.00 and the
Senior Secured Leverage Ratio on a Pro Forma Basis (as provided in
Section 2.23(a) of the Credit Agreement) shall not exceed 2.50:1.00, (ii) the US
Borrower shall be in compliance, on a Pro Forma Basis (as provided in
Section 2.23(a) of the Credit Agreement) after giving effect to the incurrence
of the Tranche E Term Loans and the application of the proceeds therefrom, with
Section 7.09 and Section 7.10 of the Credit Agreement computed as if such
Indebtedness had been outstanding during the most recently ended period of four
consecutive fiscal quarters of the US Borrower, (iii) the incurrence of the
Tranche E Term Loans shall have been duly authorized by the US Borrower, (iv)
the representations and warranties made in Section 4 hereof shall be true and
correct and (v) the Administrative Agent shall have received a certificate of an
Authorized Officer of the US Borrower, dated as of the Incremental Effective
Date, confirming compliance with the conditions set forth in clauses (i), (ii),
(iii) and (iv) of this paragraph (g), together with all relevant calculations
related thereto.
Notwithstanding the foregoing, the obligations of the Incremental Lenders to
make Tranche E Term Loans shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m., New York City time,
on December 14, 2015 (and, in the event such conditions are not so satisfied,
this Amendment shall terminate at such time).
SECTION 6.    Post-Closing Items. (a) No later than 90 days following the
Incremental Effective Date, the US Borrower shall provide to the Administrative
Agent a certificate of the chief financial officer of the US Borrower either (i)
confirming that there have been no changes to the information provided pursuant
to Sections 6.01(j)(i)

6

--------------------------------------------------------------------------------




and 6.01(j)(ii) of the Credit Agreement since the most recent delivery pursuant
to Section 6.01(j) of the Credit Agreement or (ii) setting out any such changes.
(b)    No later than 90 days after the Incremental Effective Date (or such later
date as the Administrative Agent in its sole discretion may permit), the
Borrowers shall cause the applicable Credit Party to deliver, with respect to
each Mortgage encumbering a US Mortgaged Property, (i) an amendment or an
amendment and restatement thereof (each, a “Mortgage Amendment”), in form and
substance reasonably acceptable to the Administrative Agent, setting forth such
changes as are reasonably necessary to reflect that the lien securing the
Obligations under the Credit Agreement encumbers such US Mortgaged Property and
to further grant, preserve, protect, confirm and perfect the lien and security
interest thereby created and perfected, (ii) date down and modification
endorsements to the mortgagee's title insurance policies reflecting the Mortgage
Amendment in respect of each of the US Mortgaged Properties reflecting that
there are no encumbrances affecting the US Mortgaged Properties except as
permitted under the Credit Agreement and (iii) such further documents,
instruments, acts or agreements as the Administrative Agent may reasonably
request to affirm, secure, renew or perfect the liens of the Mortgages as
amended; provided, that a Mortgage Amendment with respect to any particular US
Mortgaged Property and the related documentation set forth in clauses (ii) and
(iii) above shall not be required to the extent that local counsel reasonably
acceptable to the Administrative Agent has confirmed in an e-mail that no
Mortgage Amendment is required in order for the US Mortgaged Property to secure
the Tranche E Term Commitments and extensions of credit thereunder. Nothing
herein shall serve to amend or affect in any way the obligations of the Credit
Parties pursuant to Section 6.11(b) of the Credit Agreement, as applicable.
SECTION 7.    Upfront Fees. In consideration of the agreements of the
Incremental Lenders contained in this Amendment, the US Borrower agrees to pay
to the Administrative Agent, in immediately available funds, for the account of
each Incremental Lender, an upfront fee (collectively, the “Upfront Fees”) in an
amount equal to 0.025% of the aggregate Tranche E Term Commitments of each such
Lender. The Upfront Fees shall be payable on, and subject to the occurrence of,
the Incremental Effective Date. Once paid, the Upfront Fees shall not be
refundable under any circumstances.
SECTION 8.    Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Agents, the Borrowers or any other Credit Party under the Credit Agreement or
any other Credit Document, and shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Credit Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle the Borrowers or any other
Credit Party to any future consent to, or waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Credit Document in
similar or different circumstances. After the date this Amendment becomes
effective, any reference to the

7

--------------------------------------------------------------------------------




Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute an “Incremental Term Loan Amendment”, each Tranche E
Term Loan shall constitute an “Incremental Term Loan” and each Tranche E Term
Commitment shall constitute an “Incremental Term Loan Commitment”, in each case
for all purposes of the Credit Agreement and the other Credit Documents.
SECTION 9.    Reaffirmation. (a) Each of the Borrowers and each other
undersigned Credit Party (collectively, the “Reaffirming Parties”), (i) hereby
consents to the Amendment, the Second Amendment and Consent, and the respective
transactions contemplated thereby, (ii) hereby affirms and confirms its
respective guarantees, pledges, grants of security interests and other
commitments and obligations, as applicable, under each of the Security Documents
and each of the other Credit Documents that is governed by the laws of the
United States (collectively, the “Reaffirmed Documents”) to which it is a party
and (iii) agrees that, notwithstanding the effectiveness of the Amendment, the
Second Amendment and Consent, and the consummation of the respective
transactions contemplated thereby, the Credit Documents to which it is a party
and such guarantees, pledges, grants of security interests and other commitments
and obligations thereunder, shall continue to be in full force and effect in
accordance with the terms thereof. Each of the Reaffirming Parties further
agrees to take any action that may be required or that is reasonably requested
by the Administrative Agent to ensure compliance by the US Borrower with Section
6.11 of the Credit Agreement (as amended hereby) and to satisfy the requirements
set forth in Sections 3.09, 3.10, 3.11, 3.12 and 3.13 of the Credit Agreement
(as amended hereby) and hereby reaffirms its obligations under each similar
provision of each Reaffirmed Document to which it is a party.
(b) Each of the Reaffirming Parties party to each of the Reaffirmed Documents
securing the Obligations of the Borrowers hereby confirms and agrees that (i)
the Tranche E Term Loans constitute Obligations (or any word of like import)
under such documents and (ii) the Term Loans, the Revolving Loans, the B/As, the
Swingline Loans and the Letters of Credit have constituted and continue to
constitute Obligations (or any word of like import) under such documents.


SECTION 10.    No Novation and Lender Acknowledgement. (a) This Amendment shall
not extinguish the Loans outstanding under the Credit Agreement. Nothing herein
contained shall be construed as a substitution or novation of the Loans
outstanding under the Credit Agreement, which shall remain outstanding after the
Incremental Effective Date in accordance with their terms. Notwithstanding any
provision of this Amendment, the provisions of Sections 2.16, 2.17, 2.18 and
9.07 of the Credit Agreement as in effect immediately prior to the Incremental
Effective Date will continue to be effective as to all matters arising out of or
in any way related to facts or events existing or occurring prior to the
Incremental Effective Date.
(b) Each of the Incremental Lenders acknowledges and agrees that the Borrower
shall not have any obligation to obtain or maintain any rating with respect to
the Tranche E Term Loans.

8

--------------------------------------------------------------------------------




SECTION 11.    Applicable Law; Waiver of Jury Trial. THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. Notwithstanding anything to the contrary contained herein, the provisions
of Sections 10.07 and 10.15 of the Credit Agreement are incorporated by
reference herein, mutatis mutandis.
SECTION 12.    Counterparts; Amendment. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment. This Amendment may not be amended nor
may any provision hereof be waived except pursuant to a writing signed by the
Borrowers, the Administrative Agent, each Incremental Lender and any other party
the consent of which would be required by the Credit Agreement.
SECTION 13.    Expenses. The US Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Amendment.
SECTION 14.    Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.
SECTION 15.    Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.



[Signature Pages Follow]
        

9

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.


COMPASS MINERALS INTERNATIONAL, INC., as US Borrower,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer



COMPASS MINERALS CANADA CORP. (f/k/a SIFTO CANADA CORP.), as Canadian Borrower,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer



COMPASS MINERALS UK LIMITED (f/k/a SALT UNION LIMITED), as UK Borrower,
by
/s/ Caroline McAlindon
 
Name: Caroline McAlindon
 
Title: Director



GREAT SALT LAKE HOLDINGS, LLC,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer



COMPASS MINERALS OGDEN INC. (f/k/a GREAT SALT LAKE MINERALS CORPORATION),
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer



COMPASS MINERALS LOUISIANA INC. (f/k/a CAREY SALT COMPANY),
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer




--------------------------------------------------------------------------------






DOVE CREEK GRAZING, LLC,
by
/s/ Keith Espelien
 
Name: Keith Espelien
 
Title: Manager



GSL CORPORATION,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer & Assistant Secretary



NAMSCO INC.,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer & Assistant Secretary



COMPASS MINERALS AMERICA INC. (f/k/a NORTH AMERICAN SALT COMPANY),
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer



CLYMAN BAY RESOURCES, INC.,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer & Assistant Secretary



COMPASS MINERALS USA INC.,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer & Assistant Secretary





WOLF TRAX HOLDINGS INC.,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer & Assistant Secretary




--------------------------------------------------------------------------------






WOLF TRAX USA INC.,
by
/s/ James D. Standen
 
Name: James D. Standen
 
Title: Treasurer & Assistant Secretary



JPMORGAN CHASE BANK, N.A., individually as an Incremental Lender and as the
Administrative Agent,
by
/s/ Peter S. Predun
 
Name: Peter S. Predun
 
Title: Executive Director



BANK OF AMERICA, N.A., as an Incremental Lender,
by
/s/ Dianne M. Smith
 
Name: Dianne M. Smith
 
Title: Senior Vice President



THE BANK OF NOVA SCOTIA, as an Incremental Lender,
by
/s/ Paula J. Czach
 
Name: Paula J. Czach
 
Title: Managing Director



WELLS FARGO BANK, NA, as an Incremental Lender,
by
/s/ Damon Bodenhamer
 
Name: Damon Bodenhamer
 
Title: Vice President






--------------------------------------------------------------------------------

SCHEDULE I

Incremental Lenders
Name
Tranche E Term Commitment


JPMorgan Chase Bank, N.A.


$25,000,000


Bank of America, N.A.


$25,000,000


The Bank of Nova Scotia


$25,000,000


Wells Fargo Bank, N.A.


$25,000,000


Total


$100,000,000








    



